IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MASON PAVE,1                                §
                                                §   No. 228, 2021
          Petitioner,                           §
          Appellant,                            §   Court Below—Family Court of
                                                §   the State of Delaware
          v.                                    §
                                                §   File No. CN18-02129
    MARIAH PAVE,                                §   Petition Nos. 18-09255 and
                                                §   19-31424
          Respondent,                           §
          Appellee.                             §

                               Submitted: September 13, 2021
                               Decided: September 29, 2021

                                            ORDER

         On July 19, 2021, the Court received the appellant’s notice of appeal from a

Family Court order, emailed and docketed on June 15, 2021, affirming the

Commissioner’s rulings. A timely notice of appeal was due on or before July 15,

2021.2 On July 23, 2021 and August 10, 2021, the Clerk’s Office issued, by certified

mail, notices directing the appellant to show cause why this appeal should not be

dismissed as untimely filed. The appellant received the notices on September 1,

2021 as evidenced by the return receipts filed with this Court on September 10, 2021.

A timely response to the notices to show cause was due on or before September 13,



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
    Supr. Ct. R. 6(a)(i).
2021.3 To date, the appellant has not responded to the notices to show cause.

Dismissal of the appeal is therefore deemed to be unopposed.

    NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.


                                                     BY THE COURT:


                                                     /s/ Gary F. Traynor
                                                            Justice




3
 Supr. Ct. R. 29(b). Because the tenth day fell on a Saturday—August 11, 2021—the appellant
had until the end of the next business day to file a response to the notice to show cause. Supr. Ct.
R. 11(a).

                                                 2